          Case 1:20-cv-09073-PAE Document 41 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    ALLSTAR MARKETING GROUP, LLC,

                                 Plaintiff,
                        -v-                                             20 Civ. 9073 (PAE)

    BACKFORTHTRADELTD, et al.,                                                ORDER
                                 Defendants.


PAUL A. ENGELMAYER, District Judge:

        On February 26, 2021, plaintiff Allstar Marketing Group, LLC (“Allstar”) obtained a

clerk’s certificate of default against the defendants who have not appeared in this case (the

“Defaulting Defendants”). See Dkt. 35.1 On March 19, 2021, Allstar moved for a default

judgment against the Defaulting Defendants. See Dkts. 36–39. Allstar’s papers in support of

that motion are in good order.

        In light of the current public-health situation, the Court will resolve the default judgment

motion on the papers. If any defendant wishes to oppose the motion, counsel for such defendant

shall enter a notice of appearance before April 15, 2021, and file an opposition on ECF,

explaining why a default judgment is not warranted, by April 15, 2021, at 2:30 p.m.2




1
  BackforthTradeltd, blackpowerelectric, Bluesinternational, BYFRI, COMB6RO7G, friendtalk,
Gao Li Store, gdfkgtuy, girls & boys, HawkyTrade, Higashiume, Hopenhagen, HPlZJMFPD,
hyqwa789, JMT34J694, kmil23, lisexhqdk, Marinelife, mcsoabereqxvn, MEil 1, OGTQ0Q0AE,
Perseverancecoltd, Pneumatic tools, positivestyle, qilustore, satothrkcgb, seyfyleethesrmc,
slalleawcavok, smeightvigbh, SNZDIDE3A, teaushysmsbbj, theetalnwys, thodoasttbqgq,
tithysvjid, wangjuanjuang, whouledvpvfk, WRl YJClEB, WZlNYEPSl, XANJ6P8HW, XinTang
shop, y laqdwqd, Yunxiangyishang, Zl0RKETX9, zhangweil986, and zhaoyinghai33.
2
 If any non-corporate defendant elects to proceed pro se, they may, instead, submit an
opposition explaining why a default judgment is not warranted, by April 15, 2021, at 2:30 p.m.,
          Case 1:20-cv-09073-PAE Document 41 Filed 03/25/21 Page 2 of 2




       Allstar is directed to serve this order on the Defaulting Defendants forthwith, pursuant to

the alternative methods of service authorized by the Court’s prior orders in this case, and file

proof of this service no later than March 29, 2021.

       SO ORDERED.

                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 25, 2021
       New York, New York




via email to temporary_pro_se_filing@nysd.uscourts.gov and
EngelmayerNYSDChambers@nysd.uscourts.gov.


                                                 2
